Title: To Alexander Hamilton from Oliver Wolcott, Junior, 9 August 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



(Private)
Phila. Aug 9. 1798
Dear Sir

Before I recd. your favour of the 6th. instant I had a plain conversation with Mr. McHenry and represented the necessity of having you called into service. It is unnecessary to repeat arguments—you must know their nature. The Presidents permission has been applied for by Mr. McHenry as I presumed—since his illness Colo. Pickering has reinforced the request.
You must my friend come on with the expectation of being Secy of War in fact. Mr. McH’s good sense, industry & virtues, are of no avail, without a certain address & skill in business which he has not & cannot acquire.
But before you begin inlisting men, let me I pray you request your attention to the state of the public Supplies, & to some plan for conducting the Department. Depend on it, that you can take nothing for granted in respect to the Military Department, and you with the rest of us will be disgraced if measures productive of much expence are adopted, without a previous system & some considerable reforms.
A division has taken place in the Comn for settling the claims of British Creditors under the Treaty from which I apprehend trouble, this is a subject upon which I shall wish to consult you.
I am Dr. Sir   yrs.

Oliv Wolcott.
A Hamilton Esqr


  The progress of sickness renders it probable that all the Offices, will be removed to Trenton.
  
